
	
		II
		111th CONGRESS
		1st Session
		S. 1721
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Transportation
		  to develop a national transportation low emissions energy
		  plan.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Low Emissions Energy
			 Plan 2020 Act.
		2.FindingsCongress finds that—
			(1)President Obama has stated a goal of
			 deploying 1,000,000 plug-in hybrid and electric vehicles by 2015;
			(2)the United States needs to develop—
				(A)the electric recharging infrastructure to
			 fuel those vehicles; and
				(B)uniform standards and protocols for
			 deployment and integration of recharging infrastructure to serve commercial
			 vehicles as well as consumer vehicles; and
				(3)plug-in hybrid and electric vehicles offer
			 a number of benefits, including emissions reductions, decreasing dependence on
			 imported oil, and advanced energy storage for the electric grid.
			3.DefinitionsIn this Act:
			(1)PlanThe term Plan means the
			 national transportation low emissions energy plan developed under section
			 4.
			(2)SecretaryThe term Secretary means the
			 Secretary of Transportation, acting in coordination with the Secretary of
			 Energy and the Administrator of the Environmental Protection Agency.
			4.National transportation low emissions
			 energy plan
			(a)In generalThe Secretary shall establish a
			 stakeholder-driven process to develop, not later than 18 months after the date
			 of enactment of this Act, a national transportation low emissions energy
			 plan.
			(b)RequirementsThe Plan shall—
				(1)project the near- and long-term need for
			 and location of electric drive vehicle refueling infrastructure at strategic
			 locations across all major national highways, roads, and corridors;
				(2)identify infrastructure and standardization
			 needs for electricity providers, infrastructure providers, vehicle
			 manufacturers, and electricity purchasers; and
				(3)establish an aspirational goal of achieving
			 strategic deployment of electric vehicle infrastructure by 2020.
				(c)StakeholdersIn developing the Plan, the Secretary shall
			 involve, on a voluntary basis, stakeholders that include—
				(1)the heads of other Federal agencies;
				(2)State and local officials;
				(3)representatives of—
					(A)energy utilities;
					(B)the vehicles industry;
					(C)the freight and shipping industry;
					(D)clean technology firms;
					(E)the hospitality industry;
					(F)the restaurant industry; and
					(G)highway rest stop vendors; and
					(4)such other stakeholders as the Secretary
			 may determine to be necessary.
				(d)Public charge access portsThe Plan shall—
				(1)prioritize the development of—
					(A)standardized public charge access ports
			 with wireless or smart card billing capability; and
					(B)level I and level II charge port systems
			 (that charge an electric vehicle over a period of 8 to 14 hours and 4 to 8
			 hours, respectively) that will meet the energy requirements of the majority of
			 plug-in hybrid and battery electric vehicles;
					(2)examine the feasibility of level III charge
			 port systems that can charge an electric vehicle over a period of 10 to 20
			 minutes; and
				(3)focus on infrastructure that provides
			 consumers with the lowest cost while providing convenient charge system
			 access.
				(e)LEEP CoordinatorThe Secretary may designate 1 full-time
			 position within the Department of Transportation to be known as the LEEP
			 coordinator with responsibility to oversee—
				(1)the development of the Plan; and
				(2)the implementation of the regional pilot
			 projects under section 5.
				5.Pilot projects
			(a)In generalThe Secretary may establish 4 pilot
			 projects to demonstrate electric drive vehicles and infrastructure—
				(1)in rural locations; and
				(2)in commercial use.
				(b)RequirementsThe Secretary shall—
				(1)establish the pilot projects after the
			 publication of the Plan;
				(2)use the Plan to determine which regions of
			 the United States are most ready to demonstrate electric vehicle
			 infrastructure;
				(3)carry out the pilot projects in different
			 regions of the United States; and
				(4)ensure that—
					(A)at least 1 pilot project is carried out in
			 a rural region of the United States; and
					(B)at least 1 pilot project is focused on
			 freight issues.
					(c)Financial resourcesIn carrying out the regional pilot
			 projects, the Secretary shall coordinate the use of appropriate financial
			 incentives, grant programs, and other Federal financial resources to ensure
			 that electric infrastructure delivery entities are able to participate in the
			 regional pilot projects.
			6. Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are
			 necessary—
			(1)to develop the Plan;
			(2)to pay the salary and expenses of the LEEP
			 coordinator described in section 4(e); and
			(3)to carry out the regional pilot projects
			 under section 5.
			
